Per Curiam.

In this action in habeas corpus, petitioner is attacking the validity of his habitual-criminal conviction, on the ground that certain of his previous convictions upon which his habitual-criminal indictment was based were void. He bases *42this contention on lack of counsel, but the evidence shows that in at least four of his former convictions he was represented by counsel. The validity of prior convictions upon which a habitual-criminal indictment is based cannot be questioned in a collateral attack in a habeas corpus proceeding relating to the habitual-criminal sentence. The question of the validity of such prior convictions must be raised in the original hearing on the habitual-criminal indictment, and any claimed error in that hearing and a conviction under that indictment must be raised by appeal. Huth v. Maxwell, Warden, 176 Ohio St., 360; and Maloney v. Maxwell, Warden, 174 Ohio St., 84.

Petitioner remanded to custody.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.